DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Uhl et al (US 2013/0220516) as evident by WO 2016/0181131 to Kolon, Inc., (hereinafter “Kolon”) and US Patent 3,005,800 to Powers et al., (hereinafter “Powers”).
The rejection stands as per reasons of record (as limitations of claim 7 being incorporated in claim 1, all limitations being previously discussed.)
As discussed in the previous office action,  the reference to Uhl et al (US 2013/0220516) shows a curable petroleum resin comprising a repeating unit (A) derived from a petroleum resin monomer at paragraph [0031]. The use of a silane graft comonomer to the petroleum resin at paragraphs [0068] and [0078], and the use of a graft comonomer (C) derived from a cyclic anhydride monomer at paragraph [0073].  Use of any two expressly disclosed graft monomers of modifiers would have been at least prima  facie obvious with reasonable expectation to obtain modified petroleum resins with properties consistent with grafted monomers. As such, claim 1 is deemed to be met.
	Regarding instant claim 2, Uhl et al show at paragraph [0073] wherein the cyclic anhydride monomer may be selected from maleic anhydride, itaconic anhydride and citraconic anhydride.
	The reference shows at paragraphs [0042] and [0094]. wherein the petroleum resin monomer may be selected from the group consisting of mixed C5 fractions, mixed C9 fractions, dicyclopentadiene and mixtures thereof. The recitation of “obtained from naphtha cracking,” is recognized as a product-by-process limitation. Even though product-by-process are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F 2nd 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Claim 3 is deemed to be met by the reference.
	Regarding instant claims 4 and, the formula 2, at its simplest form, i.r., wherein each of R1, R2, R3 and R4 are all H, x =0, y=0, the simplest formula is:
CH2=CH2-SiH3. The reference shows at paragraphs [0081] and [0082], wherein the silane monomer may encompass those recited.
	The reference shows at paragraph [0091] wherein the silane monomer may be vinyltrimethoxysilane, triacetoxyvinylsilane or tris(2 methoxyethoxy)vinylsilane, as recited in instant claim 6.
	At paragraph [0053], Uhl et al show wherein the curable petroleum resin has a softening point of from 70°C to 150°C. The reference shows wherein the resin may have a molecular weight distribution (Mw/Mn) of 1.5 to 4, and a Mn at 400, Mw may be calculated, as follows:
Mw/Mn = 1.5,  Mw = 1.5 (400), Mw = 600. Mw/Mn = 4, Mw = 4(600) = 2400, providing a range of 600 to 2400 g/mol, meeting the recitations of claim 8.
	At paragraph [0038], the reference shows wherein the petroleum resin may comprise the repeating unit (A) derived from a petroleum resin monomer in an embracing amount of 30% by weight to 70% by weight. 
At paragraph [0072], the reference shows that suitable  weight ratio of the graft monomer(such as MAH) to grafted resin is, in the preferred embodiments if from 3:1 and  up to 1:1, or 75:25 to 50:50. Thus, the amounts of monomer from from 35 % up to 50 wt % of the resin) clearly presents overlapping range.  Moreover, the most preferable range is disclosed as 100:1 to 10:3 (or the ratio of the graft monomer (MAH) to resin from 1:100 to 3:10) or the amounts of the MAH in the resin of from about 1 % to about 23 %) which further makes at least obvious the amounts of components (C) as claimed.  
 Though the reference does not teach the specific ranges of each of the grafted monomers, any amounts of each of the monomers within the expressly disclosed ranges would have been obvious in the absence of showing of criticality of the specifically claimed amounts of each of the claimed components (A), (B), and (C).
 In addition, it is expected that various amounted of functional modifiers and graft monomers will influence the properties of the resulting modified resins, at least in providing various amounts of functional groups/cites that can be used for crosslinking or further chemically modified.   [0070, 0075]. 
While Uhl does not disclose specific influence of the amounts of grafted monomers, Uhl discusses that “grafting hydrocarbon resins with to include at least some polar functionality, for example, produced useful components for many applications,” [0068], thus implying that “some” or varying amounts of such functionalities are expected to result in various components. 
Further, as evident from, for example, Kolon, other properties of hydrocarbon resins are affected by grafting of various amounts of grafted silane monomers, thus not only providing motivation for grafting hydrocarbon reasins with silane monomers, but also supporting conclusion that the amounts of grafted monomers is a result effective variable affecting certain properties of modified resins.   See the entire document, examples.
Similarly, it has been long known in the art that the amounts of an anhydride, such as maleic anhydride (MAH) grafted on hydrocarbon resins influences properties (such as melting/softening point) of the resulting grafted resins, see Powers, illustrative examples. 
Thus, as discussed in the previous office actions, the inclusion specific amounts  of these result effective variables (i.e., the actual amounts of either component (B) or (C)) could easily be determined through routine experimentation. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 195 USPQ 233; In re Reese, 129 USPQ 402. A prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of similar properties. Titanium Metals v Banner, 227 USPQ 773. Similarly, it has been held that discovering an optimum value of a result effective variable is within the routine skill of those skilled in the art, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980). As such, the determination of the ranges of constituents would be easily determined from routine experimentation. Nothing unexpected is shown on the record in this regard.
It is noted that the record has just one illustrative example (Example 1) that contains a modified petroleum resin that correspond to the claim resin and nothing on the record establishes any criticality of the claimed amounts of components (b) or (C) in the resin.
The invention as claimed, therefore, would have been obvious from the teachings of the cited references as per discussion above. 

Response to Arguments
Applicant's arguments filed 11-3-2022 have been fully considered but they are not persuasive. The applicants argue that the amounts of the (C) units (such as MAH) as amended, i.e., 10-30 wt %, are not obvious from the disclosure of Uhl.  The applicants quote [0072-73] of Uhl to support their position, however the disclosure of [0072-73] of Uhl clearly contradicts the applicants arguments.  Specifically, the   expressly disclosed ratios of 1:10 to 10:1, for example, clearly embrace the claimed amounts.  See also discussion above.
The applicants further argue that the amounts of repeating units (such as maleic anhydride) in the claimed range is critical and results in critical improvements of adhesive properties of the claimed resins, which is unexpected.
The examiner, however, does not find the data on the record to represent sufficient evidence of criticality or unexpected results.
The properties for the compositions containing 35 wt % of (C) units is very comparable to the properties of resins having lower amount of units (C), with some properties being a little better and some a little worse.  The re is no expectation that resins containing, for example, 10 wt % of MAH would exhibit any better properties as compared to resins with the amounts of MAH just outside of the claimed range.
Furthermore, it appears that the data in the Declaration dated  10-21-22 is inconsistent with the data presented in the Declaration dated 12/13/2021, in which 12/13/21 Declaration “Further preparation example 1”  containing 35 % of (C) (Further example 1 of 12/13/21 Declaration) is not only designated as within the scope of the claimed invention, but also appears to exhibit properties that are quite similar to the properties of the resins that containing the amounts of (C) that are below or at 30 % of (C) (such as further example 1 of 10/21/22 declaration). 
It is further noted on the record, that criticality of the claimed range of 10 to 30 % was not recognized by the applicants as critical since the original claims included embodiments with up to 40 wt % of (C) units.
The invention as claimed, therefore, is still considered to be unpatentable over the combined teachings of the cited references. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765